And
THE COURT
(nem. con.) so instructed them; and also at the prayer of Mr. Bradley, for plaintiff, further instructed them, that if from the evidence they should be of opinion that the said deed was made bond, fide, and without any intent to defeat or defraud the creditors of the said S. C. Middleton, and for a valuable consideration; and the said Samuel Middleton (the son) was jointly in possession of the said land, with the said Smallwood C. Middleton after the making of the said deed, then the plaintiffs are entitled to recover.
Verdict for the defendant.